02/02/2021


              IN THE SUPREME COURT OF THE STATE OF MONTANA
                        Supreme Court Cause No. DA 20-0483                                    Case Number: DA 20-0483


                         ______________________________


JAMES F. GARDNER,                     )
                                      )
            Respondent and Appellant, )
                                      )             ORDER GRANTING
      and.                            )             EXTENSION OF TIME
                                      )
LISA LARRIVEE,                        )
                                      )
            Petitioner and Appellee.  )
____________________________________)

       UPON motion of Appellant, and good cause appearing therein;

       IT IS HEREBY ORDERED that Appellant’s motion for extension of time is granted.

Appellant shall have up to, and including, March 5, 2021, to prepare and file his Opening Brief

in regard to this appeal pursuant to Rule 26(1) of the Rules of Appellate Procedure.

       DATED this _____ day of February, 2021.



                                             ______________________________




                                                                                   Electronically signed by:
                                                                                         Mike McGrath
                                                                            Chief Justice, Montana Supreme Court
                                                                                        February 2 2021